MILLER, Associate Justice.
This suit was brought under the provisions of Section 4915, R.S.1 Appellant contends that he is entitled to the issue of a patent on claims which describe a vehicle door latch construction and a vehicle door, having a slidable closure therein with a latch located below the said closure when in lowered position, and with means for operating the said latch extending upwardly between said closure and the sides of the door. The four claims which are involved are set out in the margin.2 The claimed invention is intended to be used in the doors of automobiles.
The Patent Office and the District Court decided that the claims involved no invention. Appellant contends that they define novelty, utility and invention, which are not negatived by the references relied upon by the lower tribunals. We are satisfied that no invention is shown; consequently, in our view, the determination of the District Court was correct.
Affirmed.

 35 U.S.C.A. § 63.


 “37. A vehicle door having a slidable closure therein, a latch located below said closure when in lowered position and means for operating said latch extending upwardly between said closure and the side of the dooi to a point near the top of said door.
“38. A vehicle door latch construction comprising two connectors designed respectively to be attached at their upper ends to respective door handles located near the top and on opposite sides of a door and to extend downwardly to a point near the bottom of a door closure when lowered and a latch designed to be located below said closure when lowered, the respective lower ends of said connectors being connected for independent operation to said latch.
“39. A vehicle door lateli construction comprising a connector designed to be attached at its upper end to a door handle located near the top of a door and to extend downwardly to a point near the bottom of a door closure when lowered and a latch designed to be located below said closure when lowered, the lower end of said connector being connected to said latch,
“41. A vehicle door latch construction comprising connecting means attachable at one end to a door handle located near the top of the door and extending downwardly to a point near the bottom of a door closure when in lowered position, a latch designed to be located below said closure when lowered, said connecting means being attached to said latch.”